        Case 4:17-cv-00624 Document 279 Filed on 09/16/19 in TXSD Page 1 of 2
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                             September 16, 2019
                                                                              David J. Bradley, Clerk
                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

KAREN MINIEX,              §
            Plaintiff,     §
                           §
v.                         §                              CIVIL ACTION NO. 4:17-00624
                           §
HOUSTON HOUSING AUTHORITY, §
            Defendant.     §

                                            AMENDED FINAL JUDGMENT

            In accordance with the Memorandum and Order dated September 5, 2019

[Doc. # 276], and the Memorandum and Order on Fees and Costs dated September

13, 2019 [Doc. # 277], it is hereby

            ORDERED that the Final Judgment entered April 17, 2019 [Doc. # 242] is

VACATED. It is further

            ORDERED that judgment is GRANTED in favor of Plaintiff Karen Miniex

and Miniex may recover from Defendant Houston Housing Authority (“HHA”) the

following:

            • Back pay enhanced under 31 U.S.C. § 3730(h)(2): $741,502.00;

            • Pre-judgment interest on back pay: $46,786.16

            • Front Pay: $216,861.00;




P:\ORDERS\11-2017\624AFJ.docx 190913.1542
        Case 4:17-cv-00624 Document 279 Filed on 09/16/19 in TXSD Page 2 of 2




            • Past pain and suffering, inconvenience, mental anguish, and loss of
              enjoyment in life: $217,070.34;1

            • Future pain and suffering, inconvenience, mental anguish, and loss
              of enjoyment in life: $100.00;

            • Attorney fees: $898,429.00;

            • Litigation costs: $53,900.89;

            • Post judgment interest at a rate of 1.72%, as provided by 28 U.S.C.
              § 1961.

            This is a final, appealable judgment.

                                           16th day of September, 2019.
            SIGNED at Houston, Texas, this ___




                                                        NAN Y F. ATLAS
                                               SENIOR UNI   STATES DISTRICT JUDGE




1
            Plaintiff Miniex has consented to a $100,679.66 remittitur of her past
            noneconomic damages, resulting in a $217,070.34 award of past noneconomic
            damages. Notice of Election Regarding Remittitur [Doc. # 278].


                                               2
P:\ORDERS\11-2017\624AFJ.docx 190913.1542
